Citation Nr: 1143080	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to August 2008.  He had verified service during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which denied the Veteran's aforementioned claims of entitlement to service connection.

In April 2011, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a Travel Board hearing at the Wichita RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

During the Board hearing, the Veteran expressed his desire to withdraw from appellate consideration the issue of entitlement to service connection for anxiety.  Accordingly, the Board finds that this matter has been withdrawn.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction ("AOJ") in accordance with 
38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran avers that he suffers from bilateral shoulder and bilateral knee disorders, headaches and insomnia, which he claims are the result of his active military service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claims of entitlement to service connection for a bilateral shoulder disorder and a bilateral knee disorder, a review of his service treatment records reveals that, during a July 2007 in-service post-deployment examination, he reported having painful, swollen joints.  He also specifically reported continuing to experience right knee and shoulder pain during a February 2008 VA outpatient examination immediately following service separation.  The Board observes, however, that although the shoulder disorder claim was originally denied on the basis that there was no medical evidence of a current disability, the claims folder now contains a January 2011 VA MRI report showing that the Veteran was diagnosed with a right shoulder disorder, including partial tears and tendinopathy of the supraspinatus and infraspinatus tendons.  As the Veteran has been shown to have a present disability, as is required per Shedden, supra, the Board finds that an examination and opinion are warranted to determine if his current shoulder disorder is the result of, or is otherwise related to active duty service.

With regard to the Veteran's bilateral knee disorder claim, the Board notes that although the claims folder contains no medical evidence of a current knee disorder, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") noted that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson reaffirmed the Court's holdings in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  

Here, as noted above, the Veteran's service treatment records demonstrate that he repeatedly reported the existence of a knee disorder both during and immediately following service.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," (emphasis added) but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion is warranted to determine whether the Veteran currently has a knee disorder as a result of active military service.

With respect to the Veteran's claims of entitlement to service connection for headaches and insomnia, the Veteran is shown to have received the Combat Action Ribbon.  The service treatment records reveal that he reported both conditions during his June 2007 post-deployment examination, as well as during his December 2007 service separation examination; he continued to report the disorders during his February 2008 initial VA outpatient examination, and this report includes assessments of a sleep disorder, and chronic headaches.  During his April 2011 hearing before the Board, the Veteran also reported that, during combat service in the Persian Gulf, he was in close proximity to blasts from improvised explosive devices ("IEDs"), and expressed his belief that such IEDs could have resulted in his headaches and/or insomnia.  See also February 2008 VA progress note (showing that the Veteran reported a history of exposure to IEDs).

In this case, although the Veteran has not presented or identified evidence of a diagnosed brain injury, the Board finds his reports of exposure to the concussive effects of explosives to be consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2002).  Moreover, the Veteran is competent to report having experienced headaches and insomnia since service, as these are symptoms clearly capable of observation by a lay person.  See Davidson, Jandreau, Buchanan, supra.  Under the circumstances, the possibility that the Veteran has the claimed conditions as residual to a traumatic brain injury ("TBI") has been reasonably raised by the record.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Accordingly, the Board finds that a VA examination and opinion, to include discussion of whether the criteria for a TBI are met, is warranted to determine whether either of the claimed conditions are related to active duty service.  

Finally, it appears that the most recent VA treatment reports of record are dated February 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any reports of treatment for the Veteran's claimed disabilities that are dated after February 2009.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment reports dated after February 2009 and associate them with the claims folder.  

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any current chronic shoulder or knee disorder.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a complete history, including any symptomatology related to his claimed shoulder and knee disorders, to include whether he sustained any injuries or trauma to those areas either before, during or after active military service.  The examiner should also note that, in addition to the medical evidence of record, the Veteran's statements have also been taken into account.  

The examiner should be asked identify any current shoulder or knee disability.  For any such disabilities identified, the examiner should state whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the disability is causally related to service.  Any opinion expressed must be accompanied by a complete rationale.  

a.) The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

b.) If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In such case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

3.  Following completion of the development requested in the first paragraph of this remand, schedule the Veteran for a VA TBI examination with an individual with the proper expertise to determine the nature, approximate onset date and/or etiology of any identified residuals of a TBI, to include headaches and insomnia.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's cognitive, emotional/behavioral, and physical symptoms, and note that, in addition to the medical evidence of record, the Veteran's statements have been taken into account.  The examiner should then provide opinions as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has headaches, or insomnia, as the result of his active duty service, to include as residuals of a TBI.  Any opinion expressed must be accompanied by a complete rationale.

a.)  The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

b.) If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In such case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. STEPHEN ECKERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


